Citation Nr: 0946911	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  07-38 663 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
10 percent for right shoulder tendonitis with degenerative 
joint disease and adhesive capsulitis.

2.  Entitlement to an initial disability rating higher than 
10 percent for cervical disc disease.

3.  Entitlement to a disability rating higher than 10 percent 
for bilateral tinea pedis with onychomycosis.  

4.  Entitlement to a disability rating higher than 10 percent 
for gastroesophageal reflux disease (GERD).  

5.  Entitlement to a disability rating higher than 10 percent 
for a deviated nasal septum with allergic rhinitis.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.  

7.  Entitlement to service connection for sleep apnea.

8.  Entitlement to service connection for diabetes mellitus.  

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from March 1987 to October 
1995 and from January 2003 to January 2006.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In connection with his appeal, the Veteran testified at a 
Board hearing, via videoconference, in August 2009, and 
accepted such hearing in lieu of an in-person hearing.  See 
38 C.F.R. § 20.700(e) (2009).  A transcript of the hearing is 
associated with the claims file.  At the time of the hearing, 
the Veteran was afforded an additional 30 days to submit 
evidence; however, no additional evidence was subsequently 
received.

For reasons that will be addressed in the Board's decision 
below, we have recharacterized the claim for service 
connection for diabetes as a claim on the merits, in contrast 
to the RO's treatment of that claim as an application to 
reopen, based on our conclusion that a prior decision on that 
claim did not become final.  

Finally, the Board notes that the Veteran has submitted 
additional evidence since the most recent supplemental 
statement of the case; however, that evidence is not 
pertinent to any claim on appeal, and therefore, no action in 
remanding the claim for initial RO consideration or obtaining 
a waiver from the Veteran is necessary.  

The claims for service connection for sleep apnea and 
diabetes mellitus, and the reopened claim for service 
connection for hypertension, are addressed in the REMAND, 
below, and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder tendonitis with degenerative 
joint disease and adhesive capsulitis is manifested by range 
of flexion and abduction exceeding 90 degrees, without pain, 
weakness, fatigue, or incoordination.

2.  The Veteran's cervical disc disease is manifested by 
range of forward flexion exceeding 30 degrees, combined range 
of motion exceeding 170 degrees, without pain, weakness, 
fatigue, or incoordination; without significant upper 
extremity neurological impairment; and without incapacitating 
episodes.  

3.  The Veteran's bilateral tinea pedis with onychomycosis is 
manifested by occasional symptomatology, without the need for 
systemic therapy.

4.  The Veteran's GERD is manifested by persistently 
recurrent epigastric distress, without dysphagia, pyrosis, 
regurgitation, substernal or arm or shoulder pain, or 
considerable impairment of health.

5.  The Veteran's deviated nasal septum with allergic 
rhinitis is manifested by no current residuals.

6.  In a May 2001 rating decision, the RO denied service 
connection for hypertension; although the Veteran perfected 
an appeal, he withdrew the appeal in February 2004, prior to 
promulgation of a Board decision. 

7.  The evidence associated with the claims file subsequent 
to the May 2001 rating decision does relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for hypertension; it is neither cumulative 
nor redundant of evidence already of record; and it does 
raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 
10 percent for degenerative joint disease and adhesive 
capsulitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5201, 5203 (2009).

2.  The criteria for an initial disability rating higher than 
10 percent for cervical disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5242 (2009).

3.  The criteria for a disability rating higher than 10 
percent for bilateral tinea pedis with onychomycosis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.118, Diagnostic Code 7817 (2009).

4.  The criteria for a disability rating higher than 10 
percent for GERD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7346 (2009).

5.  The criteria for a disability rating higher than 10 
percent for deviated nasal septum with allergic rhinitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2009).

6.  Since the May 2001 rating decision, new and material 
evidence has been received, and so the criteria for reopening 
the claim of entitlement to service connection for 
hypertension are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of the application to reopen 
the claim for service connection for hypertension, the Board 
finds that all notification and development actions needed to 
fairly adjudicate that aspect of the claim have been 
accomplished.  

Regarding the rating claims, and the claims for service 
connection, notice requirements under the VCAA essentially 
require VA to notify a claimant of any evidence that is 
necessary to substantiate the claim(s), as well as the 
evidence that VA will attempt to obtain and which evidence he 
or she is responsible for providing.  See, e.g., Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in April 2006 and June 2006 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claims for service connection and the claims for increased 
ratings, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The January 2007 RO rating decision 
reflects the initial adjudication of the claims after 
issuance of the April 2006 and June 2006 letters.  A May 2008 
post-rating letter provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the May 2008 letter, and opportunity for the 
Veteran to respond, the September 2008 supplemental statement 
of the case reflects readjudication of each claim.  Hence, 
the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of June 2006 VA 
examination.  That examination was conducted by a medical 
professional.  The report shows that the examiner solicited 
symptoms from the Veteran, examined the Veteran, and provided 
diagnoses consistent with the record.  Moreover, the examiner 
provided clinical findings addressing the pertinent rating 
criteria.  Therefore, the examination is adequate.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes 
that the Veteran testified that he was taking prescribed pain 
medication at the time of the examination, and that this 
enabled him to perform range of motion beyond what he could 
do without the medication.  However, as this is medication 
prescribed for regular use, and the Veteran was taking it as 
prescribed, there is no reason to question the adequacy of 
the examination or the findings reported by the examiner.  

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's August 2009 Board hearing, 
along with various statements submitted by the Veteran and 
his representative, on his behalf.  The Board also finds that 
no additional RO action to further develop the record is 
warranted.  The actions of the Board member supplements the 
VCAA and complies with 38 C.F.R. § 3.103 (2009).




II.  Analysis

Rating Claims

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  
38  U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the 
level of disability present must also include consideration 
of the functional impairment of a veteran's ability to engage 
in ordinary activities, including employment.  38 C.F.R. 
§ 4.10 (2009).  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code (DC), the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. §  4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Moreover, in 
Fenderson, the United States Court of Appeals for Veterans 
Claims noted an important distinction between an appeal 
involving a claimant's disagreement with the initial rating 
assigned at the time a disability is service connected.  
Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the claimant 
experiences additional functional loss due to pain, weakness, 
excess fatigability, or incoordination, to include with 
repeated use or during flare-ups, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

Right Shoulder

In the January 2007 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
right shoulder tendonitis with degenerative joint disease and 
adhesive capsulitis, pursuant to Diagnostic Code 5203, 
effective February 1, 2006.  Under Diagnostic Code 5203, a 10 
percent rating is assignable for malunion of the clavicle or 
scapula, or nonunion without loose movement.  A maximum 20 
percent rating is available for dislocation of the clavicle 
or scapula, or for nonunion with loose movement.  38 C.F.R. 
§ 71a, Diagnostic Code 5203.  

In this case, although the Veteran testified that he 
occasionally has a sensation of his shoulder slipping back, 
he did not assert that what he experiences is true 
dislocation.  There is in fact no medical evidence of 
dislocation, nonunion or malunion of the clavicle or scapula, 
nor are such symptoms consistent with the history of the 
injury.  The report of VA examination in June 2006 reveals 
that the shoulder is normal appearing with no deformity.  
Indeed, none of the service-connected diagnoses (tendonitis, 
degenerative joint disease, adhesive capsulitis) suggest or 
imply dislocation, nonunion or malunion.  While the Board 
notes the Veteran's account of his sensation of a slipping in 
the joint, the Board finds that the medical evidence on this 
question is more probative than lay observation, as the 
Veteran does not in fact insist that he experiences true 
dislocation.  Nevertheless, Diagnostic Code 5203 also 
provides for a rating on impairment of function of the 
contiguous joint, which in this case is the shoulder.  

Under Diagnostic Code 5201, limitation of motion of the 
shoulder is assigned a 20 percent rating where movement is 
limited to shoulder level.  38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  The shoulder level equates to 90 degrees; and 180 
degrees represents normal range of motion.  See 38 C.F.R. 
§ 4.71a, Plate I.

Moreover, under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, as here, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides 
that a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  

The report of VA examination in June 2006 reveals range of 
flexion measured from 0 to 160 degrees, without pain.  
Shoulder abduction was from 0 to 150 degrees without pain.  
Internal and external rotation were 0 to 80 degrees, without 
pain.  Active range of motion did not produce any weakness, 
fatigue, or incoordination.  
While the June 2006 examiner did not observe any signs of 
pain, weakness, fatigue, or incoordination within the 
measured range of motion, the Veteran reported that, 
repetitive arm movements produce pain, especially at work.  
His pain averages about 5 out of 10.  However, according to 
the Veteran, these symptoms do not interfere with his daily 
activity, and there were no additional limitations with 
flare-ups or additional limitations with repetitive use.  

The Board accepts the Veteran's account of his symptoms, as 
described to the June 2006 examiner, as "satisfactory 
evidence of painful motion."  And, as such limitation is 
noncompensable in degree, the Board finds that the current 10 
percent rating is supported, based on X-ray evidence of 
arthritis with limitation of motion under Diagnostic Code 
5003.  The current 10 percent evaluation contemplates 
periarticular pathology productive of painful motion.  In 
order to warrant a 20 percent evaluation, there must be the 
functional equivalent of motion limited to shoulder level due 
to pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups.  DeLuca, 8 
Vet. App. at 204-7.  We conclude that, although the Veteran 
has complained of pain on use, neither the objective nor the 
subjective evidence suggests that motion is functionally 
limited to the shoulder level.  Although the Veteran provided 
extensive testimony, that testimony did not establish that 
function was limited to shoulder level.  We accept that he 
has some restriction; however, the VA examination disclosed 
that he retained flexion to 160 degrees, without pain, and 
abduction to 150 degrees, without pain, and his testimony did 
little to dispel the findings of the VA examiner.  

In sum, a preponderance of the evidence is against any higher 
rating, as the evidence does not show that the Veteran's 
symptoms are the functional equivalent of limitation of the 
right arm to shoulder level (90 degrees).  

The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Cervical Spine

In the January 2007 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
cervical disc disease, pursuant to Diagnostic Code 5242, 
effective February 1, 2006.  

Diagnostic Code 5242 directs the rater to apply the General 
Rating Formula for Diseases and Injuries of the Spine 
(general formula).  Under the general formula, a 10 percent 
rating is assignable where forward flexion of the cervical 
spine is greater than 30 degrees but not greater than 40 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is assigned where forward 
flexion of the cervical spine is greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 30 percent rating 
is available where forward flexion of the cervical spine is 
15 degrees or less; or, there is favorable ankylosis of the 
entire cervical spine.  A 40 percent rating requires 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent rating requires unfavorable ankylosis of the entire 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  

Normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  See Note (2); Plate V.  

The report of VA examination in June 2006 reveals that the 
Veteran's cervical spine had normal curvature, had no 
deformities, and was not productive of muscle spasms.  
Forward flexion was measured from 0 to 35 degrees, with onset 
of pain at 35 degrees.  Extension was measured to 40 degrees 
with tenderness or pain.  Left and right lateral flexion were 
measured to 40 degrees, without pain.  Left and right lateral 
rotation were measured to 70 degrees, with mild pain at 70 
degrees.  Active range of motion did not produce any 
weakness, fatigue, or incoordination.  The Board has 
calculated the combined range of motion as 295 degrees.  
Thus, the criteria for a 20 percent rating are not met, as 
the Veteran's pain-free forward flexion exceeds 30 degrees, 
and as the combined range of pain-free motion exceeds 170 
degrees.  

As noted above, the measured ranges of motion do not include 
motion that is associated with pain, fatigue, incoordination 
or weakness.  However, the Veteran reported to the June 2006 
examiner that he experiences neck pain almost every day.  His 
pain averages about 3 out of 10, and is aggravated by lying 
in bed or working.  It interferes with daily actively only if 
he is looking down frequently or lying in bed in a certain 
position.  According to the Veteran, there is no other 
additional limitation with flare-ups or additional limitation 
with repetitive use.  

Thus, while there is competent evidence that the Veteran 
experiences pain associated with holding his head in certain 
positions, this does not appear to approximate forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Hence, consideration of 38 U.S.C.A. 
§§ 4.40 and 4.45, and DeLuca, provide no basis for assignment 
of any higher rating.

Under Note (1) of the General Rating Formula, VA must 
consider whether combining ratings for orthopedic and 
neurological manifestations would result in a higher rating 
for the Veteran's service-connected cervical spine 
disability.  

The Board acknowledges that the Veteran testified at his 
hearing that he experiences tingling and numbness in his 
hands when he holds them out for too long.  The Veteran 
reported that the sensation of tingling is temporary, and 
occurs when he lifts his shoulder too high.  This is 
consistent with what he reported to the June 2006 VA 
examiner.  The examiner also noted that the Veteran denied 
any radiation of pain or arm numbness at the time of the 
examination.  Moreover, clinical findings from the June 2006 
examination reveal that deep tendon reflexes in the upper 
extremities were 1+ and equal bilaterally; there was good 
strength and good pinprick sensation in the upper 
extremities; the Veteran maintained normal motor skills; and 
there was no muscle atrophy.  We conclude that the clinical 
findings prepared by a skilled professional are more 
probative of the actual degree of disability.  Thus, in the 
presence of essentially normal clinical findings, and 
complaints that are occasional and positional in nature, the 
Board concludes that a preponderance of the evidence is 
against a finding of even mild incomplete paralysis of the 
affected nerves, which is the minimum requirement for a 
compensable rating under any code pertinent to neurological 
impairment of the upper extremities.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8519, 8610-8619, 8710-8719 (2009).  

The Board has also considered whether the Veteran's service-
connected cervical spine disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  
Under the Formula for Rating IVDS Based on Incapacitating 
Episodes a 20 percent rating requires incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months.  A 40 percent rating 
requires incapacitating episodes having a total duration of 
at least 4 weeks, but less than 6 weeks, during the past 12 
months.  A 60 percent rating requires incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  An incapacitating episode is defined as a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician and treatment by a physician.

The June 2006 VA examiner reported that the Veteran has had 
no incapacitating episodes over the past year.  In light of 
the lack of evidence demonstrating any episodes requiring bed 
rest prescribed by a physician and treatment by a physician 
for IVDS, and indeed, in light of the lack any assertion on 
the part of the Veteran that the criteria for incapacitating 
episodes have been met, the Board finds that a rating under 
the Formula for Rating IVDS Based on Incapacitating Episodes 
would not allow for a rating higher than 10 percent.  

In sum, although the Veteran experiences pain associated with 
holding his head in certain positions, this does not 
approximate the criteria for a 20 percent rating based on 
limitation of motion.  Moreover, there is no significant 
upper extremity neurological impairment, and no evidence of 
incapacitating episodes.  As such, the Board concludes that a 
preponderance of the evidence is against the assignment of 
any rating higher than 10 percent for the Veteran's cervical 
disc disease.

The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Tinea Pedis with Onychomycosis

In the March 1996 rating decision, the RO granted service 
connection and assigned a noncompensable rating for tinea 
pedis with onychomycosis, pursuant to Diagnostic Code 7817, 
effective October 29, 1995.  The February 1997 rating 
decision subsequently granted a higher rating of 10 percent, 
effective October 29, 1995.  

Under Diagnostic Code 7817, a 10 percent rating is assignable 
for any extent of involvement of the skin, and; systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is assigned for any extent of involvement of 
the skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7817.  The Board notes that 38 C.F.R. § 4.118 
was recently amended; however, those amendments do not affect 
the diagnostic code pertinent to this claim.  

The June 2006 VA examiner reported that the Veteran was 
taking no medications for his toenails or the fungus on his 
feet.  He occasionally uses fungicide ointment on his feet, 
maybe two times per month.  He denies any current itch, 
redness, or infection.  He denies any current rashes.  
Examination was negative for calluses or ulcerations.  The 
examiner found no visible onychomycosis, or tinea pedis 
present.  There was no rash on his feet, and no cracking or 
fissuring between the toes.  There was minimal onychomycosis 
of both little toes, but other toenails on both feet are 
clear.  It was noted that he presently has no difficulty with 
tinea pedis, and uses over-the-counter Lamisil cream if he 
should have a flare-up, but none recently.  

If considering only the clinical findings, the Veteran's 
tinea pedis would appear to be currently asymptomatic.  
However, the Board accepts the Veteran's statements that he 
occasionally has the need to apply fungicide ointment on his 
feet, approximately two times per month as reflective of 
occasional symptomatology.  However, as a preponderance of 
the evidence is against a finding of systemic therapy, such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA or UVB treatments, or electron beam therapy, 
for any period during the past 12-month period, the criteria 
for a rating higher than 10 percent are not met.  

The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

GERD

In the February 1997 rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for 
GERD, pursuant to Diagnostic Code 7307, effective October 29, 
1995.  In the May 2001 rating decision, the diagnostic code 
was changed to 7346, although the rating was not changed.  

Under Diagnostic Code 7346, a 10 percent rating is assignable 
for two or more of the symptoms for the 30 percent 
evaluation, of less severity.  A 30 percent rating is 
assignable where the evidence demonstrates persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent rating is assigned for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7346.  

The report of VA examination in June 2006 reveals that the 
Veteran complains about frequent upper abdominal cramps and 
burning sensations every day.  He occasionally has nausea 
after eating, and occasional diarrhea averaging two times per 
week with intermittent constipation, but reports no vomiting, 
melena or bright red blood in his stools.  His appetite is 
fair.  His weight is stable at between 234 and 240.  

Based on the medical evidence and the Veteran's assertions, 
the evidence does not approximate the criteria for a 30 
percent or higher rating.  In so finding, the Board concedes 
that the Veteran experiences persistently recurrent 
epigastric distress, as demonstrated by his report of 
frequent upper abdominal cramps and burning sensations every 
day.  However, neither the medical evidence nor the Veteran's 
assertions demonstrates the presence of dysphagia, pyrosis, 
and regurgitation, or substernal or arm or shoulder pain, or 
that the Veteran's symptoms are productive of considerable 
impairment of health.  The examiner noted that the Veteran's 
GERD and hiatal hernia are well controlled on medications and 
not limiting his daily activities.  Indeed, the Veteran's 
stable weight and fair appetite argue against any finding of 
severe impairment of health.  

The Board notes that the criteria listed under Diagnostic 
Code 7346 are additive, with each rating level requiring 
additional symptoms.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991); compare Johnson, (cited above) [only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned].  Thus, a finding that one 
criterion for the 30 percent level is met, does not 
demonstrate entitlement to a rating at that level.  Indeed, 
the criteria for the current 10 percent level clearly 
contemplate that two or more of the symptoms for the 30 
percent evaluation are met.  

The Board has considered whether other diagnostic codes would 
provide for a higher rating than is currently assigned.  
Diagnostic Code 7307, under which the Veteran was originally 
rated, provides for a 30 percent rating in the presence of 
symptoms of chronic gastritis (identified by a gastroscope) 
with multiple small eroded or ulcerated areas, and symptoms.  
A maximum 60 percent rating is available under that code 
where there are severe hemorrhages, or large ulcerated or 
eroded areas.  

In this case, the report of examination in June 2006 does not 
indicate a diagnosis of gastritis, but rather, the diagnosis 
was hiatal hernia.  Pertinently, there are no clinical 
findings or assertions of the Veteran that would demonstrate 
the symptomatology contemplated for a 30 percent or higher 
rating under this code.  

In sum, although the evidence does demonstrate persistently 
recurrent epigastric distress, as a preponderance of the 
evidence is against a finding of current dysphagia, pyrosis, 
regurgitation, substernal or arm or shoulder pain, or 
considerable impairment of health, the criteria for a rating 
higher than 10 percent are not met.  

The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Allergic Rhinitis.

In the March 1996 rating decision, the RO granted service 
connection and assigned a noncompensable rating for allergic 
rhinitis, pursuant to Diagnostic Code 6501, effective October 
29, 1995.  The February 1997 rating decision subsequently 
granted a higher rating of 10 percent, effective October 29, 
1995.  In the May 2001 rating decision, the diagnostic code 
was changed to 6502, to reflect a restructuring of the rating 
schedule, although the rating was not changed.  

Under Diagnostic Code 6502, a 10 percent rating is assignable 
for deviation of the nasal septum with a 50 percent 
obstruction of the nasal passage on both sides, or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6502.  A 10 percent rating is the maximum rating available 
under Diagnostic Code 6502.  Therefore, the Board has also 
considered whether another code would be appropriate.  

Based on the Veteran's diagnosis of allergic rhinitis, a 
rating under Diagnostic Code 6522 (allergic or vasomotor 
rhinitis) would also be appropriate.  However, under that 
code, a 10 percent rating is assignable without the presence 
of polyps, but with greater than 50-percent obstruction of 
nasal passage on both sides or complete obstruction on one 
side.  A higher (and maximum) 30 percent rating requires the 
presence of polyps.  

The report of VA examination in June 2006 reveals that the 
Veteran underwent surgery to repair the deviated septum in 
2005, with some relief of symptoms.  The report of VA 
examination in June 2006 reveals that there are no current 
residuals of the Veteran's deviated septum with allergic 
rhinitis, and his symptoms are controlled with over-the-
counter drugs.  

In sum, following corrective surgery for the Veteran's 
deviated septum, the Veteran's allergic rhinitis is currently 
controlled with over-the-counter drugs.  Pertinently, there 
is no notation or assertion of the presence of polyps.  As 
such, the preponderance of the evidence is against the 
assignment of a rating higher than 10 percent for deviated 
septum with allergic rhinitis.  

The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed, and a uniform evaluation is warranted.

Extraschedular Ratings

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2009).  Consideration of referral for an 
extraschedular rating requires a three-step inquiry.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. 
Thun v. Shinseki, No.2008-7135 (Fed. Cir. Jul. 17, 2009).  
The first question is whether the schedular rating adequately 
contemplates the claimant's disability picture.  Thun, 22 
Vet. App. at 115.   If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then 
the second inquiry is whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as governing norms.  If the 
Veteran's disability picture meets the second inquiry, then 
the third step is to refer the case to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service to determine whether an extraschedular rating is 
warranted.  

In this case, as discussed in detail above, with respect to 
each claim, the rating criteria specifically contemplate the 
type and degree of symptomatology reported by the Veteran and 
noted on examination.  Therefore, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.




Application to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The RO initially denied a claim for service connection for 
hypertension in a March 1996 rating decision.  The Veteran 
perfected an appeal of that denial, but withdrew his appeal 
on the record of his December 1996 RO hearing.  The claim was 
reopened and denied on the merits in a May 2001 decision.  
The Veteran perfected an appeal of that denial, but withdrew 
his appeal in February 2004.  Thus, the May 2001 RO decision 
became final with respect to that issue, and now represents 
the most recent denial of the claim, prior to the claim on 
appeal.  

Also in the rating decision of May 2001, the RO denied a 
claim for service connection for diabetes mellitus.  The 
Veteran filed a VA Form 21-4138 in July 2001, expressing 
disagreement with the denial of that claim.  The RO issued a 
statement of the case in November 2002; however, that 
document only listed the claim for service connection for 
hypertension, and an increased rating claim for the low back.  
As the RO did not issue a statement of the case acknowledging 
the Veteran's disagreement with the denial of service 
connection for diabetes, the May 2001 rating decision did not 
become final with respect to that issue.  A statement of the 
case addressing the application to reopen was issued in 
September 2007, and the Veteran perfected that appeal.  
Therefore, the September 2007 statement of the case, and the 
November 2007 VA Form 9 satisfy the requirements for 
perfecting an appeal of the May 2001 decision.  Thus, there 
is no predicate question for the Board to address regarding 
the receipt of new and material evidence.  

Regarding the claim for service connection for hypertension, 
at the time of the May 2001 RO decision, the pertinent 
medical evidence of record consisted of service treatment 
records and VA outpatient records, as well as the Veteran's 
written assertions regarding his claim.  The service records 
showed an assessment of borderline hypertension in service, 
but no diagnosis of a chronic disability.  Post service 
records showed a diagnosis of hypertension in February 2000, 
more than a year after the Veteran's discharge from his first 
period of service.  At that time, there was no competent 
evidence purporting to link the post-service diagnosis to the 
Veteran's service.  

As the Veteran withdrew his appeal of the May 2001 decision, 
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).  However, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The Veteran requested that the previously denied claim be 
reopened in August 2005.  Regarding applications to reopen 
that are filed on or after August 29, 2001, 38 C.F.R. 
§ 3.156(a) defines "new" evidence as evidence not previously 
submitted to agency decision makers and "material" evidence 
as evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim(s) sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence received since the May 2001 denial of the 
claim for service connection for hypertension includes VA 
treatment records, a private medical opinion by Dr. J.I., and 
additional statements of the Veteran.  The opinion of J.I. 
provides competent evidence of a nexus between the Veteran's 
current hypertension and his service-connected low back 
disability.  As that is the crucial element that was missing 
at the time of the May 2001 decision, that evidence relates 
to an unestablished fact necessary to substantiate the claim.  
As there was no competent nexus evidence of record in May 
2001, the opinion of J.I. is neither cumulative nor redundant 
of the evidence of record at that time.  38 C.F.R. 
§ 3.156(a).  The evidence is therefore new and material, and 
the claim for service connection for hypertension is 
reopened.  


ORDER

An initial disability rating higher than 10 percent for right 
shoulder tendonitis with degenerative joint disease and 
adhesive capsulitis is denied.

An initial disability rating higher than 10 percent for 
cervical disc disease is denied.

A disability rating higher than 10 percent for bilateral 
tinea pedis with onychomycosis is denied.  

A disability rating higher than 10 percent for GERD is 
denied.  

A disability rating higher than 10 percent for a deviated 
nasal septum with allergic rhinitis is denied.

Reopening of the claim for service connection for 
hypertension is granted.  


REMAND

As noted above, the Veteran submitted a medical opinion from 
his private physician, J.I., dated in August 2007.  J.I. 
noted that she reviewed the Veteran's military medical 
records in detail.  Those records show that he was injured in 
April, 1994 after being struck by a car while on a march.  
This exacerbated back pain that first began in the early 
nineties, while on active duty, and eventually required 
surgery to address.  As a result of this back injury and his 
subsequent decrease in exercise and general activity, the 
Veteran gained significant weight -- from 190 pounds in 1988 
to 230 pounds by January, 1995.  According to J.I., his blood 
pressure gradually rose to a degree requiring medication, he 
developed diabetes mellitus 2, and he developed obstructive 
sleep apnea.  She noted that the relationship among these 
disease states is now well-recognized in the literature, and 
she concluded that, it is reasonable to deduce that these 
disease states resulted directly from his weight gain, which 
resulted directly from the service-connected back injury.  

While J.I. has provided an opinion that relates the Veteran's 
hypertension, diabetes and sleep apnea to excess body weight, 
the linkage between the Veteran's excess body weight and his 
back injury is not well explained, particularly with respect 
to other potential causes of excess body weight, such as poor 
dietary control, medications, etc.  

Subsequent to receipt of the August 2007 opinion, the RO 
scheduled a VA examination in January 2008 and requested a 
nexus opinion.  The examiner stated that the Veteran's sleep 
apnea, hypertension, and diabetes "are not all related to 
his lumbar spine dis[c] problems.  Lumbar spine dis[c] 
disease does not cause sleep apnea, hypertension, or 
diabetes."  

Here, the January 2008 opinion is conclusory and includes no 
reasoning or rationale.  Moreover, while the examiner stated 
that the claims file was available for review, his opinion 
makes no reference to the opinion of J.I.  

Based on the noted deficiencies, the Board finds that the 
medical opinion evidence regarding these claims is inadequate 
to reach a decision.  However, the VCAA and its implementing 
laws and regulations provide, generally, that an examination 
or opinion is necessary if the evidence of record contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and establishes that the Veteran suffered an 
injury or disease in service; indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
See 38 C.F.R. § 3.159(c)(4).  

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).  The types of evidence that 
"indicate" that a current disability "may be associated" 
with military service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon, at 83.

Here, the evidence suggests a nexus, but is too lacking in 
specificity to support a decision on the merits.  As such, a 
remand for a medical opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion as to the 
etiology of the Veteran's claimed 
hypertension, diabetes and sleep apnea, 
based on a review of the evidence of 
record.  Should the medical professional 
chosen to provide the opinion determine 
that further examination of the Veteran is 
needed, schedule the Veteran for such 
examination.  

The medical professional chosen to provide 
the opinion should review the claims file, 
including the prior opinions, and state 
whether there is a 50 percent or better 
probability that any or all of the claimed 
hypertension, diabetes, and sleep apnea 
is/are etiologically related to the 
Veteran's military service or are 
proximately due to or the result of any 
service-connected disability, in 
particular his lumbar spine disability.  
The rational for all opinions should be 
provided.  

2.  Undertake any other development that 
is warranted.

3.  Then, readjudicate the remanded 
claims.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


